            Case 1:19-cr-10081-IT Document 515 Filed 09/15/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                Plaintiff,                     )       Criminal No. 19-10081-IT
                                               )
       v.                                      )
                                               )
(2)    DONNA HEINEL,                           )
                 Defendant.                    )

                        UNITED STATES= BILL OF PARTICULARS
                            FOR FORFEITURE OF ASSETS

       The United States of America, by and through its attorney, Andrew E. Lelling, United

States Attorney for the District of Massachusetts, hereby files the following Bill of Particulars

for Forfeiture of Assets.

       Pursuant to, and without limiting in any manner the Forfeiture Allegations of the Second

Superseding Indictment, the United States hereby gives notice that, pursuant to 18 U.S.C.

§§ 1963(a), 981(a)(1)(C), and 28 U.S.C. § 2461(c), upon conviction of the Defendant, the United

States intends to seek forfeiture of, without limitation, the following:

       a. $135,042.44 in U.S. currency seized from Bank of America account number
          ********4999 held in the name of Donna C. Heinel and another.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney


                                               By:     /s/ Carol E. Head
                                                       CAROL E. HEAD
                                                       ERIC ROSEN
                                                       Assistant United States Attorneys
                                                       U.S. Attorney’s Office
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3100
Dated: September 15, 2020                              Carol.Head@usdoj.gov
